Exhibit 10.1

 

LOGO [g341057g01b65.jpg]

January 19, 2017

Sandra Wallach

Dear Sandra:

I am pleased to invite you to join the leadership team of Identiv, Inc. (the
“Company”), with an anticipated start date of February 15, 2017 (your actual
start date hereinafter the “Effective Date”). This offer letter sets forth the
terms and conditions of your prospective employment with the Company. Your job
title will be Chief Financial Officer, and you will have duties and authority
consistent with your position. You will report to the Chief Executive Officer
and the Audit Committee of the Company’s Board of Directors (the “Board”). You
agree that, during your service at the Company, you shall not engage in any
other employment, consulting or other business which conflicts with or may
reasonably be seen to interfere with the full performance of your duties to the
Company without the prior written consent of the Board.

Compensation; Benefits

You will receive an initial base salary of $265,000 annualized, paid in
accordance with the Company’s standard payroll procedures. Your compensation
will be subject to periodic review and adjustment in accordance with Company
practices.

All compensation will be subject to authorized payroll deductions and required
tax withholdings. All compensation due hereunder is intended to be exempt from
or compliant with Section 409A of the Internal Revenue Code, and all provisions
hereof are to be interpreted and administered in a manner consistent with this
intent. You agree that the Company does not have a duty to design its
compensation policies in a manner that minimizes your tax liabilities, and you
will not make any claim against the Company related to tax liabilities arising
from your compensation. Any compensation paid pursuant to this letter agreement
that is subject to recovery under any applicable law, government regulation or
stock exchange listing requirement, will be subject to such deductions and
clawback as may be required.

The Company shall promptly reimburse you for the ordinary and necessary business
expenses you incur in the performance of your duties, provided that such
expenses are incurred and accounted for in accordance with the Company’s
reimbursement policy. You will be eligible to participate in the employee
benefit plans and paid vacation programs made available by the Company to its
senior executives from time to time.

Incentive Equity Award

Subject to Board approval, you will be granted 90,000 restricted stock units
(the “RSUs”) under the Company’s 2011 Incentive Compensation Plan (the “Plan”).
Subject to your continued employment, the RSUs will vest over four years
beginning on the Effective Date, with 25% of the RSUs vesting on the first
anniversary of the Effective Date and the remaining RSUs vesting in equal
quarterly installments for 12 quarters following the first anniversary of the
Effective Date. The RSUs will be governed by the terms of the Plan and a
forthcoming award agreement.



--------------------------------------------------------------------------------

Termination of Employment

Your employment with the Company is “at-will.” This means that either you or the
Company can terminate the employment relationship at any time and for any
reason, with or without cause or prior notice.

Upon any termination of employment for any reason, you will be entitled to
payment of all earned but unpaid base salary and unused paid vacation accrued as
of the effective date of termination consistent with California law, as well as
payment of any authorized but unreimbursed business expenses no later than
thirty (30) days following the effective date of termination. You will also be
entitled to continuation of any employee benefits as required by applicable law,
including COBRA. Except as provided below, you will not be entitled to any
additional termination compensation or benefits hereunder.

If the Company terminates your employment without Cause (as defined below) and
you provide an Enforceable Release (as defined below), then you will be entitled
to:

(i) three (3) months continued payment of your then-current base salary (subject
to applicable deductions and required tax withholdings) in accordance with the
Company’s standard payroll procedures, but with the first installment delayed to
the first pay period after the Enforceable Release and such first installment to
be inclusive of any amounts otherwise payable while the Enforceable Release is
pending; and

(ii) Benefits Continuation (as defined below) for three (3) months beginning in
the month after your last day of employment.

Termination of Employment- Defined Terms

For purposes of this letter agreement, “Benefits Continuation” is defined as
Company reimbursement of the COBRA premiums for continuation of the Company
group health plan coverage for yourself and your eligible dependents that was in
effect as of the date of your termination; provided, however, that such
reimbursement shall terminate if and to the extent you become eligible to
receive group health coverage from a subsequent employer (and any such
eligibility shall be promptly reported to the Company). Notwithstanding the
foregoing, if reimbursement of COBRA premiums hereunder would violate the
Patient Protection and Affordable Care Act of 2010, the parties agree to reform
this as necessary to comply with said law and the regulations issued thereunder.

For purposes of this letter agreement, a termination of your employment will be
for “Cause” if you are terminated for any one or more of the following events,
as determined in good faith by the Board: (i) your commission of a criminal
offence involving moral turpitude; (ii) your commission of any act of dishonesty
either intended to injure the Company or otherwise having a material detrimental
effect on the Company; (iii) in carrying out your duties hereunder (A) gross
negligence, (B) willful misconduct or (C) failure to comply with a legal
directive of the Board or your direct report that is not cured within thirty

(30) days after written notice of such breach; or (iv) your breach of any
material provision of this letter agreement, any material Company policy or your
Nondisclosure, Proprietary Information Agreement and Inventions Assignment.

For purposes of this letter agreement, an “Enforceable Release” is defined as an
executed release of claims in a form satisfactory to the Company that is
irrevocable within sixty (60) days after your termination of employment, or such
shorter period as the Company may require.

Company Policies

In the performance of your duties, you shall comply with all applicable laws,
rules and regulations as well as all Company rules, procedures, policies,
requirements and directions. Like all Company employees, as a condition of your
employment with the Company, you will be required to sign and to be bound by the
terms of the Company’s Nondisclosure, Proprietary Information Agreement and
Inventions Assignment, a copy of which is attached to this letter.

 

2



--------------------------------------------------------------------------------

You understand and agree that by entering into this letter agreement, you
represent to the Company that your performance will not breach any other
agreement to which you are a party and that you have not, and will not during
the term of your employment with the Company, enter into any oral or written
agreement in conflict with any of the provisions of this letter agreement or the
Company’s policies.

Integration; Modification; Severability; Disputes

This letter agreement, your Proprietary Information Agreement, the
Indemnification Agreement to be entered into by the Company and you in your
capacity as Chief Financial Officer, and any written Company plans and policies
that are referenced in this letter agreement, as such plans and policies may be
amended by the Company from time to time, set forth the terms of your employment
with the Company on and after the Effective Date, and supersede and replace any
prior agreements, representations or understandings, whether written, oral or
implied, between you and the Company. No waiver, alteration, or modification, if
any, of the provisions of this agreement will be binding unless in writing and
signed by duly authorized representatives of the parties hereto.

This letter agreement will be governed by and construed in accordance with the
laws of the State of California without regard to its conflict of laws
principles. This letter agreement shall be governed by California law as applied
to contracts executed and to perform entirely in California. If any clause or
provision of this letter agreement is found to be invalid or unenforceable, such
clause or provision shall be construed and enforced as if it had been more
narrowly drawn so as not to be invalid or unenforceable, and such invalidity or
unenforceability shall not affect or render invalid or unenforceable any other
provision of this letter agreement.

To ensure the rapid and economical resolution of disputes that may arise in
connection with your employment, you and the Company agree that any and all
disputes, claims, or causes of action, in law or equity, arising from or
relating to the enforcement, breach, performance, or interpretation of this
letter agreement, your employment, or the termination of your employment, shall
be resolved, to the fullest extent permitted by law, by final, binding and
confidential arbitration in California conducted by Judicial Arbitration and
Mediation Services, Inc. (“JAMS”) or its successor, under the then applicable
rules of JAMS. You acknowledge that by agreeing to this arbitration procedure,
both you and the Company waive the right to resolve any such dispute through a
trial by jury or judge or by administrative proceeding. The arbitrator shall:
(i) have the authority to compel adequate discovery for the resolution of the
dispute and to award such relief as would otherwise be permitted by law; and
(ii) issue a written arbitration decision including the arbitrator’s essential
findings and conclusions and a statement of the award. The Company shall pay all
JAMS’ arbitration fees in excess of those administrative fees you would be
required to pay if the dispute were decided in a court of law. Nothing in this
letter agreement is intended to prevent either you or the Company from obtaining
injunctive relief in court to prevent irreparable harm pending the conclusion of
any arbitration. Notwithstanding the provisions of this paragraph, any claims by
either party arising under the Proprietary Information Agreement or involving
trade secrets shall be resolved through the courts and not through the
arbitration procedure described above.

 

3



--------------------------------------------------------------------------------

This offer is contingent upon satisfactory results of the background checks you
have authorized us to conduct, and upon proof of your eligibility for employment
in the United States. This offer is only valid through February 15, 2017. You
may indicate your acceptance of this offer by signing the acknowledgment below
and returning it to me.

 

LOGO [g341057g56y16.jpg]

 

4